Citation Nr: 9928940	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-15 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Corwin G. (Bubba) Muse, 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1960.

The instant appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim for 
service connection for the cause of the veteran's death and 
also denied entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 (West 1991).  The appellant testified at a 
personal hearing before the undersigned member of the Board 
of Veterans' Appeals (Board) sitting at Jackson in June 1999.

The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 (West 1991) is discussed in the REMAND 
section below which follows the ORDER in this case.


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
October 1997 and that the immediate cause of death was sudden 
death syndrome due to arteriosclerotic cardiovascular 
disease.  An old cerebrovascular accident was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause.  No autopsy was performed.

2.  At the time of the veteran's death, his sole service-
connected disability was chronic, undifferentiated type, 
schizophrenic reaction, which had been rated 100 percent 
disabling since August 12, 1991.

3.  The record contains no competent evidence establishing 
that the sudden death syndrome due to arteriosclerotic 
cardiovascular disease which caused the veteran's death was 
present in service.

4.  The veteran's service-connected schizophrenic reaction 
was not the principal cause of the veteran's death.

5.  The veteran's service-connected schizophrenic reaction 
was not a contributory cause of the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"A person who submits a claim for benefits under a law 
administered by the Secretary [of the Department of Veterans 
Affairs] shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  The appellant has not submitted 
evidence of a well-grounded claim for the cause of the 
veteran's death.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1998).  
For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (1998).

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c) (1998).  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it "contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death." Id.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

A well-grounded claim for service connection for the cause of 
a veteran's death, therefore, is one which justifies a belief 
by a fair and impartial individual that it is plausible that 
the veteran's death was related to a disability incurred in 
or aggravated by service.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

The death certificate shows that the veteran died in October 
1997 and that the immediate cause of death was sudden death 
syndrome due to arteriosclerotic cardiovascular disease.  An 
old cerebrovascular accident was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause.  No autopsy was performed.  At the time of 
the veteran's death, his sole service-connected disability 
was chronic, undifferentiated type, schizophrenic reaction.

The Board notes that a review of the medical evidence of 
record does not show that any of the disorders listed on the 
death certificate were incurred in or aggravated by service.  
A review of the service medical records reveals no 
complaints, treatment, or diagnosis referable to a 
cardiovascular disorder, including arteriosclerotic 
cardiovascular disease and cerebrovascular accident.  The 
veteran reported pain or pressure in his chest during his 
September 1959 enlistment examination; however, the examiner 
stated that this complaint was not significant.

April 1960 service medical records show that the veteran 
fainted several times, but blood pressure readings of 132/72 
and 112/76 were not noted to be abnormal.  As he was always 
standing when he passed out, the fainting was believed to be 
on an orthostatic basis, that is, caused by standing.  The 
veteran also reported that he had not eaten on at least one 
occasion, and he was instructed to eat before quarters.

In June, the veteran reported chest pain and was admitted to 
the hospital.  The internist and chest specialists who 
reviewed the veteran's X-rays did not believe that the 
veteran had any pulmonary disease.  Due to his fainting 
spells, his complaints, his history of significant weight 
loss since service, and an inappropriate attitude, he was 
transferred to psychiatry and was released with a diagnosis 
of schizoid personality.  His September 1960 discharge 
examination noted clinical examination of the heart and 
vascular system was normal.  Blood pressure reading was 
124/90.  Based on these service medical records, the Board 
does not find that a cardiovascular disorder was incurred in 
service.

For certain chronic diseases, including cardiovascular 
disease, the law provides a presumption of service connection 
if the disease becomes manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).  There is no medical 
evidence of any cardiovascular disease within one year of the 
veteran's separation from service.  The veteran was 
hospitalized within one year of service for psychiatric 
evaluation.  At that time, a general medical examination was 
performed, and cardiovascular examination did not reveal any 
abnormalities.  Blood pressure was 100/60.  In addition, 
there is no medical evidence which links the veteran's 
arteriosclerotic cardiovascular disease, first noted in the 
record many years after service, to service.

The appellant contends that the veteran's service-connected 
schizophrenic reaction caused the veteran's death.  In her 
October 1997 claim for benefits, she wrote that "the 
stress/worry as well as the medications he had to take [for 
his service-connected schizophrenic reaction] contributed to 
his dying of a heart attack."  During her personal hearing, 
the appellant reported that the veteran had numerous 
"attacks" where he passed out and was unable to function 
for several hours afterwards.  She attributed these attacks 
as well as what she described as occasional, uncontrollable 
shaking to his psychiatric disability.  She stated that on 
the day the veteran died, he was attempting to mow the grass 
when he collapsed on their front lawn and died.  
Significantly, the appellant also testified that she was 
never informed by a physician or other health care provider 
of the cause of the veteran's attacks.

The Board finds that the veteran's service-connected disorder 
was not the principal cause of death because schizophrenic 
reaction was not listed as an immediate cause of death on the 
death certificate.  The Board finds that the veteran's 
service-connected disorder was not a contributory cause of 
death because the only evidence of record of an etiological 
relationship between the veteran's death and his service-
connected disability is the appellant's contentions.  As 
noted above, for a service-connected disability to constitute 
a contributory cause, it must be shown that it "contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c) (1998).  

The appellant's statements are insufficient support to well-
ground a contributory cause of death claim.  38 C.F.R. 
§ 3.312(c)(1) (1998).  Lay testimony alone cannot serve to 
link a disease to death.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  A review of the record does not show any 
competent medical evidence which supports the appellant's 
contentions and would satisfy the nexus requirement for the 
cause of the veteran's death.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible the veteran's death was 
related to a disability incurred in service, her claim must 
be deemed not well grounded.  Whereas the Board has 
determined that the appellant's claim for service connection 
for the veteran's cause of death is not well grounded, VA has 
no further duty to assist the appellant in developing facts 
in support of that claim.  Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  The RO fulfilled its obligation under 
section 5103(a) in a February 1998 statement of the case in 
which it informed the appellant that the reason her claim for 
the cause of the veteran's death had been denied was that the 
evidence did not show that the veteran's death was related to 
military service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of her claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

A claim for entitlement to service connection for the cause 
of the veteran's death is denied.


REMAND

The Board notes that during the pendency of the current 
appeal, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") rendered 
several decisions specifically on the issue of entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).  
Constantino v. West, No. 96-1037, 1999 U. S. App. Vet. Claims 
LEXIS 859 at *11-12 (August 16, 1999); Wingo v. West, 11 Vet. 
App. 307 (1998); Carpenter v. West, 11 Vet. App. 140 (1998).  
See also Green v. Brown, 10 Vet. App. 111 (1997).

In those decisions the Court determined, in pertinent part, 
that a surviving spouse may be entitled, pursuant to 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to receive DIC 
benefits as if the veteran's death were service-connected by 
demonstrating that the deceased veteran hypothetically would 
have been entitled to receive 100 percent disability 
compensation based on his service-connected disabilities at 
the time of death and for a period of 10 consecutive years 
immediately prior to death, though he was for any reason 
(other than willful misconduct) not in receipt of that 100 
percent compensation throughout that 10 year period.  
38 U.S.C.A. § 1318(b) (West 1991); Constantino v. West, No. 
96-1037, 1999 U. S. App. Vet. Claims LEXIS 859 at *11-12 
(August 16, 1999); Wingo v. West, 11 Vet. App. 307 (1998); 38 
C.F.R. § 3.22(a)(2) (1998).  The RO should consider the 
application of these precedent decisions in its determination 
of the DIC claim pursuant to this remand.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

The Board is mindful that in Bernard v. Brown, 4 Vet.App. 384 
(1993), the Court found that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. at 394.  In view of the Court's 
guidance in Bernard, the matter is referred to the RO for 
initial consideration.

Accordingly, the case is remanded for the following:

The RO should readjudicate the 
appellant's claims, including considering 
Constantino v. West, Wingo v. West, 
Carpenter v. West, and Green v. Brown as 
regards entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 
(West 1991).

If the claim is not allowed, the RO should provide the 
appellant and her attorney with an appropriate supplemental 
statement of the case which includes a summary of additional 
evidence submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  It should be 
indicated that she has a reasonable time to respond, and the 
case should be returned to the Board for further appellate 
consideration, if appropriate.

No action is required of the appellant until she receives 
further notice.  This REMAND is to ensure the appellant is 
afforded due process of law.  The Board intimates no opinion 
as to the final outcome warranted as to the issue addressed 
in this REMAND.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

